FILED
                           NOT FOR PUBLICATION
                                                                            SEP 03 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALBERT L. BRINKMAN,                              No. 13-15672

              Plaintiff - Appellant,             D.C. No. 4:08-cv-00670-FRZ

 v.
                                                 MEMORANDUM*
MIKE LINDERMAN, Head of ADC
Pastoral Services,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Frank R. Zapata, Senior District Judge, Presiding

                          Submitted September 1, 2015**
                            San Francisco, California

Before: THOMAS, Chief Judge and HAWKINS and McKEOWN, Circuit Judges.

      Albert Brinkman, a pro se prisoner, appeals the district court’s orders

granting summary judgment to several Arizona Department of Corrections officials

(collectively, “Defendants”) in this 42 U.S.C. § 1983 action. We have jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291 and we review the district court’s summary judgment

orders de novo. Blanford v. Sacramento Cnty., 406 F.3d 1110, 1114 (9th Cir.

2005).

       We affirm the judgment of the district court. Because the parties are familiar

with the factual and procedural history of the case, we need not recount it here.

                                          I

                                          A

       The district court did not err in granting summary judgment to Defendants

on Brinkman’s claims challenging their refusal to provide him with a private

worship area and certain ceremonial foods and their confiscation and destruction of

certain items in his cell.

       Brinkman failed to identify sufficient evidence to support an inference that

these actions substantially burdened his exercise of religion. A prisoner cannot

prevail on a RLUIPA claim without meeting this “initial burden” of production.

Warsoldier v. Woodford, 418 F.3d 989, 994-95 (9th Cir. 2005). Nor can a prisoner

prevail on a Free Exercise Clause claim without satisfying the same burden. See

Gladson v. Iowa Dep’t of Corr., 551 F.3d 825, 833 (8th Cir. 2009) (“[W]hen faced

with both a Free Exercise claim and a RLUIPA claim, a court must, as a threshold

matter, inquire as to whether the prison has placed a ‘substantial burden’ on the


                                          2
prisoner’s ability to practice his religion.” (citation omitted)); Fernandez v.

Mukasey, 520 F.3d 965, 966 n.1 (9th Cir. 2008) (per curiam) (“Petitioners’ failure

to demonstrate a substantial burden under RFRA necessarily means that they have

failed to establish a violation of the Free Exercise Clause, as RFRA’s prohibition

on statutes that burden religion is stricter than that contained in the Free Exercise

Clause.”). Summary judgment was therefore properly granted to Defendant-

Appellees on these RLUIPA and Free Exercise Clause claims.

                                           B

      The district court also properly granted summary judgment to Defendants on

Brinkman’s RLUIPA claim challenging their policy prohibiting him from using an

open flame during certain religious ceremonies. The district court held that this

claim was rendered moot by Brinkman’s transfer to a new prison in 2011. A

challenge to a system-wide policy that remained in effect after a transfer overseen

by one of the Defendants would not necessarily be rendered moot by transfer.

However, here, his claim was based on an unwritten practice at the facility from

which he was transferred. Therefore, transfer did moot his claim for injunctive

relief. To the extent they are not resolved here, any claims as to a system-wide

practice enforced in the new facility can be raised in a different action.




                                           3
                                           C

      The district court properly awarded summary judgment to Defendants on

Brinkman’s Free Exercise Clause claim challenging the policy prohibiting him

from using an open flame during certain religious ceremonies. Assuming that

Brinkman met his initial burden to show that this policy substantially burdened his

exercise of religion, Defendants produced sufficient undisputed evidence to

demonstrate that the policy was “reasonably related to legitimate penological

interests” in jail security and health. Turner v. Safley, 482 U.S. 78, 89 (1987).

                                           II

      In addition to the two summary judgment orders, Brinkman alluded in his

briefs to other district court rulings which he apparently sought to appeal.

However, he did not specify exactly which of those rulings he sought to appeal,

where they occur in the lower court record, or on what grounds he sought to

challenge them. Brinkman’s briefs, instead, focused exclusively on the district

court’s rejection of his RLUIPA and Free Exercise Clause claims and did not raise

any arguments concerning any other rulings by the district court. Accordingly,

Brinkman has waived all other issues on appeal. Cruz v. Int'l Collection Corp.,

673 F.3d 991, 998 (9th Cir. 2012) (“‘We review only issues which are argued

specifically and distinctly in a party’s opening brief.’” (citations omitted)); see also


                                           4
Fed. R. App. P. 28(a)(8)(A) (requiring that appellant’s opening brief contain the

“appellant’s contentions and the reasons for them, with citations to the authorities

and parts of the record on which the appellant relies”).

                                          III

      In light of this disposition, Brinkman’s pending requests for a status update

are denied as moot.

      AFFIRMED.




                                          5